Citation Nr: 1443060	
Decision Date: 09/25/14    Archive Date: 10/06/14

DOCKET NO.  13-00 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a respiratory disability claimed as sinusitis and bronchitis.

2.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. Hubers, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1986 to December 1991.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  Rather than address the question of whether new and material evidence had been received to reopen these claims, the 2012 rating decision "confirmed and continued" the prior denials.  However, the Veteran was clearly informed via June 2011 letter that these claims had been previously denied (in 2006 and 1992, respectively), and that he had to submit new and material evidence to reopen these claims.  Regardless of how the RO chose to proceed, the fact remains that there are prior final decisions, and the Board has characterized the issues accordingly.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In his December 2012 substantive appeal, the Veteran declined a Board hearing in connection with his appeal.  However, in July 2014, less than 90 days after he was notified of the certification of his appeal to the Board, he submitted a request for a travel board hearing.  Applicable regulations specify that a Veteran has 90 days from notification of certification to request a personal hearing from the Board.  38 C.F.R. § 20.1304(a) (2013).  As the Veteran's request for a Travel Board hearing was made within the 90 day period, the Board must grant this request.  A remand is therefore necessary to schedule the requested hearing.

Accordingly, the case is REMANDED for the following action:

Schedule a Travel Board hearing for the Veteran.  The hearing should be scheduled in accordance with applicable law.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



